Citation Nr: 0406684	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  02-08 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
irritable bowel syndrome with gastritis, hemorrhoids, polyps 
and fissures rated as analogous to ulcerative colitis.  

2.  Entitlement to an effective date, prior to October 31, 
2000, for a grant of total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from July 1971 until May 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The RO did not provide the appellant with a development 
letter consistent with the notice requirements of the VCAA on 
the issue of entitlement to an earlier effective date for a 
grant of a TDIU currently on appeal, as clarified by 
Quartuccio, supra.  

In the present case, VA issued correspondence dated in March 
2001 and February 2002.  That letter informed the veteran of 
VA's duty to assist under the VCAA.  However, that letter 
discussed the types of evidence necessary to substantiate a 
claim of entitlement to an increased rating for the service-
connected gastrointestinal disability.  Therefore, the letter 
was only responsive to one of the two claims on appeal.  
Thus, the notice provided is inadequate as to the earlier 
effective date claim.

Additionally, the Board finds that a VA examination would be 
useful in the adjudication of the instant appeal.  In this 
vein, it is observed that the veteran's symptomatology 
involves stomach pain, constipation, diarrhea, rectal 
bleeding and uncontrolled bowel movements.  Prior to October 
2001, such symptomatology was rated separately under 
Diagnostic Code 7319 (for irritable bowel syndrome) and 
Diagnostic Code 7332 (for perianal disease with rectal 
fissures, polyps and sphincterectomies).  A 30 percent rating 
was assigned under each Code section, resulting in a combined 
rating of 50 percent.  

In an October 2001 rating decision, the RO granted service 
connection for irritable bowel syndrome with gastritis and 
perianal disease, and assigned a 60 percent rating under 
Diagnostic Code 7323 (ulcerative colitis).  Therefore, in 
effect, the October 2001 rating merged together the prior 
separate ratings, while adding the condition of gastritis as 
a service connected disability.  

While the rating criteria under Diagnostic Code 7323 do not 
exactly mirror the veteran's symptomatology, it is noted that 
under 38 C.F.R. § 4.20, it is permissible to rate a 
disability "by analogy."  It is further noted that 
recharacterization of the veteran's gastrointestinal 
disability in the October 2001 rating decision was to the 
veteran's benefit, as his newly assigned 60 percent rating is 
more advantageous than the prior combined 50 percent rating 
derived from 2 separate 30 percent evaluations.  


While the October 2001 rating decision represented an 
increase in the veteran's disability compensation, evidence 
of record suggests that a higher overall rating may still be 
possible.  Specifically, the Board refers to a May 2002 
letter written by GAF, MD which emphasized the veteran's lack 
of sphincter control, and stated that he had no control over 
his bowel movements.  

Dr. GAF further stated that, while hospitalized, the veteran 
was observed to have as many as 18 bowel movements a day.  
Dr. GAF stated that he has not known of a more severe case 
than the veteran's.  A May 2002 lay statement from the 
veteran's brother also attested to the veteran's lack of 
bowel control.

On the basis of the evidence described above, the Board finds 
that a contemporaneous, comprehensive medical examination 
with competent opinion should be obtained for the purpose of 
increased evaluation of the service-connected 
gastrointestinal disability, and correspondingly the claim of 
a TDIU.  

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  


Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should arrange for a VA 
special gastrointestinal examination of 
the veteran by a medical specialist in 
gastrointestinal diseases for the 
purposes of ascertaining the current 
nature and extent of severity of his 
service-connected gastrointestinal 
disability and whether the veteran has 
suffered loss of bowel sphincter as a 
result thereof.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies should be 
conducted.

The examiner should be asked to review 
the veteran's entire claims file.  
Following such a review, he/she should be 
asked to state whether the veteran may be 
regarded as having a complete loss of 
sphincter control.  If not, the examiner 
should state to what extent the veteran's 
sphincter control is likely impaired and 
whether this would as likely as not 
result in fairly frequent involuntary 
bowel movements.  

The examiner must also be requested to 
express an opinion as to whether the 
veteran's service-connected 
gastrointestinal disability has rendered 
him unemployable for VA compensation 
purposes.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.


4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims.  
Regarding the veteran's increased rating 
claim, the VBA AMC is specifically 
requested to determine whether, following 
the newly submitted VA examination, the 
evidence supports combined separate 
ratings under Diagnostic Codes 7319 and 
7332 yielding a higher overall disability 
percentage than the single 60 percent 
rating under Diagnostic Code 7323.  The 
VBA AMC should also document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2003) I its 
adjudication of both claims on appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for an increased evaluation and a TDIU, and may result 
in their denial.  38 C.F.R. § 3.655 (2003); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).


	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


